department of the treasury internal_revenue_service washington d c date number release date cc intl br3 uilc internal_revenue_service national_office field_service_advice memorandum for from barbara a felker branch chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend usparent fsub1 fsub2 fsub3 x y z type a country b fc year1 year2 year7 year9 fca fcb issue when for foreign tax law purposes a foreign_corporation surrenders losses to a related foreign_corporation that uses the losses to reduce its foreign tax_liability and no payment is made in exchange is the surrender treated as a transfer of value for u s tax purposes resulting in a distribution or capital_contribution conclusion we continue to adhere to the approach to this problem adopted in gcm date consequently a surrender of losses without a payment in exchange for the losses does not give rise to a constructive distribution or capital_contribution if the profitable corporation does make a compensatory payment to the loss_corporation the payment is treated for u s tax purposes as a capital_contribution if the profitable corporation is the parent of the loss_corporation as a distribution if the profitable corporation is a subsidiary of the loss_corporation and as a distribution followed by a capital_contribution if the profitable corporation and loss_corporation are brother-sister_corporations facts usparent wholly owns ussub and fsub1 ussub and fsub1 own x and y respectively totalling all of the stock of fsub2 fsub1 formed fsub3 in year contributing certain assets and liabilities in exchange for all of fsub3’s common_stock during year fsub2 purchased z of the fsub3 common_stock from fsub1 fsub2 also purchased redeemable preferred_stock issued by fsub3 fsub1 fsub2 and fsub3 are controlled_foreign_corporations that are organized under the laws of country b and that use the fc as their functional_currency fsub3 qualifies as a type a corporation under country b law country b law permits a type a corporation to renounce exploration and development expenses to country b shareholders of the corporation provided certain conditions are met during year through year fsub3 renounced over fca million of expenses to fsub1 during year through year fsub3 renounced over fcb million of expenses to fsub2 neither fsub1 nor fsub2 made any payment to fsub3 on account of the renounced expenses which were applied to reduce the country b we note that fsub2’s purchase of the fsub3 common_stock raises potential sec_304 issues which we have not considered as part of our advice tax_liabilities of fsub1 and fsub2 fsub3 had a deficit in its earnings_and_profits for u s tax purposes during year through year law and analysis gcm addresses the characterization of a payment from a profitable foreign_corporation to a related foreign_corporation that is made to compensate the payee corporation for use of the payee corporation’s losses to reduce the payor corporation’s foreign tax_liability gcm concludes that such a payment constitutes a capital_contribution if the profitable corporation is the parent of the loss_corporation a dividend assuming sufficient earnings_and_profits if the profitable corporation is a subsidiary of the loss_corporation and a dividend assuming sufficient earnings_and_profits followed by a capital_contribution if the profitable corporation and loss_corporation are brother-sister_corporations this conclusion is based on the theory that under general u s tax principles the surrender of losses for foreign tax law purposes by one corporation to a second corporation is not a transfer of value from the first_corporation to the second corporation gcm further concluded that the foreign corporations’ u s shareholders in calculating the foreign corporations’ earnings_and_profits for u s tax purposes could not elect to apply u s consolidated_return_regulations governing the allocation of u s federal_income_tax liability among members of a consolidated_group these regulations permit consolidated groups to elect to treat compensatory payments among affiliated_group members for_the_use_of tax losses as not resulting in dividends or capital contributions the analytical approach adopted in gcm is that a surrender of losses by one foreign_corporation to a related foreign_corporation for foreign tax law purposes does not constitute a transfer of value by the loss_corporation to the profitable corporation under this view if a payment is made in exchange for the losses as was the case in gcm the payment is considered to be unsupported by consideration and is treated as a distribution capital_contribution or distribution followed by a capital_contribution conversely because the profitable corporation is not considered to receive anything of value from the loss_corporation a surrender of losses without a compensatory payment does not result in a distribution capital_contribution or combination thereof you asked us to reconsider the position taken in gcm as applied to the facts of this case you asked whether a surrender of losses by one foreign_corporation to a related foreign_corporation for foreign tax law purposes should be viewed as a transfer of value from the loss_corporation to the profitable corporation under this view a surrender of losses without a payment by the profitable corporation for use of the losses would be treated as a distribution of a valuable asset ie the right to reduce foreign tax_liability if the loss_corporation were the subsidiary of the profitable corporation a capital_contribution if the loss_corporation were the parent of the profitable corporation or a distribution followed by a capital_contribution if the loss_corporation and profitable corporation were brother-sister_corporations the amount of any such distribution or capital_contribution would be equal to the value of the losses ie equal to the foreign tax savings resulting from use of the losses if the profitable corporation paid the loss_corporation for use of the losses the surrender would be treated as a transfer of cash for value to the extent the payment did not exceed the foreign tax savings resulting from use of the losses losses surrendered by one foreign_corporation to a related foreign_corporation for foreign tax purposes have value only to the extent that foreign law permits the transferee to use the losses to reduce its foreign tax_liability in our view a transferee corporation’s ability to use the losses and thereby reduce its foreign tax_liability represents a benefit conferred by the foreign taxing authority it does not represent value derived from the loss_corporation accordingly it is inappropriate to treat a surrender of losses as the transfer of an asset by the loss_corporation cf revproc_80_18 1980_1_cb_623 41_f3d_647 fed cir reh’g denied u s app lexi sec_3101 date cert_denied 116_sct_72 nonacq 1997_1_cb_1 compaq computer corp v commissioner t c no date each involving a transfer of u k tax_credits attributable to refunded advance_corporation_tax between related foreign_corporations which was not viewed as a transfer of value revrul_58_296 1958_1_cb_276 holding that a privilege created by an administrative agency was not property for purposes of sec_1221 in reaching this conclusion we are mindful that treating a surrender of losses as the transfer of an asset from the loss_corporation to the profitable corporation for u s tax purposes would create uncertainty and complexity in accounting for such transactions for example under the transfer of value theory if a foreign_corporation surrenders losses to its foreign parent_corporation without compensation the surrender of the losses would be treated as the distribution of an asset ie the right to foreign tax savings in which the loss_corporation presumably would have no basis for u s tax purposes adjustments to the tax balance_sheet and earnings_and_profits or capital accounts of both corporations to account for the distribution of this zero-basis asset and its extinguishment upon being applied to satisfy a hypothetical pre-surrender foreign tax_liability of the parent_corporation would be required there are no u s tax_accounting rules specifically addressing this situation which has no direct analogue in u s tax law since tax losses affecting u s tax_liability may be shared only by members of the same consolidated_group in contrast well-settled u s tax principles may be applied to account for actual cash transfers made in connection with such foreign law elections as dividends or capital contributions therefore we continue to believe the better view is that reflected in gcm ie that a transfer of losses does not constitute a transfer of value from the loss_corporation to the profitable corporation consequently a transfer of losses for foreign tax law purposes without a payment in exchange therefor does not give rise to a constructive distribution or capital_contribution if the profitable corporation makes a payment to the loss_corporation to compensate it for use of the losses the payment is a capital_contribution if the profitable corporation is the parent of the loss_corporation a distribution if the profitable corporation is a subsidiary of the loss_corporation and a distribution followed by a capital_contribution if the profitable corporation and loss_corporation are brother-sister_corporations we also agree with the gcm’s conclusion that the detailed provisions of the u s consolidated_return_regulations governing the allocation of u s tax_liability may not be applied by analogy to such transfers of foreign tax_attributes among foreign_corporations please call if you have any further questions barbara a felker branch chief cc intl br3
